Title: The Eastern Navy Board to the American Commissioners, 8 June 1778: résumé
From: Eastern Navy Board
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Boston, June 8, 1778: At the direction of the marine committee we have provided the schooner Dispatch, Capt. Barnes, in order to bring you packets of great importance forwarded by the Council of this state. We hope they arrive safely, and ask that you furnish the captain the necessary supplies, expenses while in port, a month’s pay for himself and his crew, and 100 dollars in lieu of primage. The Council, we assume, will give you American news; we enclose the gazettes published since our last.>
